Citation Nr: 1709630	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability. 

2.  Entitlement to service connection for a bilateral upper extremity neurological disability, to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied the Veteran's claims.  

These claims were previously before the Board.  In November 2014, the Board remanded the issue of entitlement to service connection for a bilateral upper extremity neurological disability for additional development.  In May 2016, the Board found that the Veteran's appeal encompassed his claim for entitlement to service connection for a cervical spine disability, and remanded the both claims for a new examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current cervical spine disability and bilateral upper extremity neurological disability are directly related to service, as a result of trauma incurred from personal assault.  He also contends that his cervical spine disability is caused by or related presumed herbicide exposure in Vietnam or, alternatively, caused by or aggravated by his service-connected lumbar disability.  Finally, he contends that his bilateral upper extremity neurological disability is secondary to his cervical spine disability.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

The May 2016 remand directed the AOJ to provide a VA examination to determine the nature and etiology of the Veteran's cervical spine disability.  The examiner was instructed to provide an opinion on whether the Veteran's cervical spine disability was at least as likely as not related to active service, or due to or aggravated by his service-connected lumbar spine disability.  Moreover, the examiner was specifically instructed to address whether it is at least as likely as not that the Veteran injured his cervical spine at the same time he injured his lumbar spine. 

In June 2016, the Veteran was afforded a VA examination wherein he was diagnosed with degenerative joint disease and cervical radiculopathy secondary to herniated nucleus pulposus (HNP) at C6 and C7.  The examiner noted that the Veteran's claims file and VA medical records from the Computerized Patient Record System (CPRS) were reviewed.  The Veteran reported that his cervical disabilities were due to his service-connected lumbar spine disability and that he recently stopped working as a part-time truck driver.  The Veteran was observed to have mild to moderate radiculopathy symptoms of the upper extremities.  There were no clinical findings of any other neurologic abnormalities related to a cervical spine disability.  The examiner opined that the Veteran's degenerative joint disease was less likely than not incurred or caused by service, but, rather, due to aging and post-service employment.  He stated that an x-ray revealed that the Veteran has arthritis in all joints, to include the hips and knees.  He noted that there was never an injury to the Veteran's cervical spine.

In October 2016, an addendum opinion was provided by the same examiner.  He opined that the Veteran's cervical spine disabilities, to include cervical radiculopathy and HNP, were less likely than not incurred or caused by service, or due to his service-connected lumbar spine disability.  The examiner stated that degenerative disc changes were consistent with the Veteran's age and that the service-connected lumbar spine disability did not radiate and cause damage up to the cervical spine.  The examiner concluded that the Veteran's cervical condition was most likely related to age and obesity.  The examiner again noted that the Veteran did not have any injury to his cervical spine while in the military.  

The Board notes that the examiner did not provide an opinion on whether the Veteran's degenerative joint disease of the cervical spine, cervical radiculopathy, and HNP were at least as likely as not aggravated by his service-connected lumbar spine disability.  See 38 C.F.R. § 3.310(b) (2016).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As such, the Board finds that the June 2016 examination or October 2016 addendum opinion do not comply with the May 2016 directives and are insufficient for adjudication.

Additionally, the Board notes that the record does not contain an adequate opinion on whether a bilateral upper extremity neurological disability was at least as likely as not caused by or related to the Veteran's presumed herbicide exposure in Vietnam.  In an August 2015 VA Examination, an examiner opined that it was less likely than not that degenerative disc disease of the cervical spine with radiculopathy was caused or otherwise related to active service, to include herbicide exposure, because there was no diabetes mellitus and no record of a neck complaint at separation.  However, the Board notes that even if the Veteran is not entitled to presumptive service connection secondary to herbicide exposure, VA must also consider the claim on a non-presumptive direct evidentiary basis (i.e., as likely as not associated with presumed herbicide exposure).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2016) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a herbicide-related direct basis).  

The Board also observes that the August 2015 examination is internally inconsistent with respect to the nature and etiology of the neurological disability.  Here, the examiner determined that the Veteran did not have a diagnosis of diabetes mellitus and did not have upper extremity diabetic peripheral neuropathy.  However, the examiner also stated that the Veteran had moderate symptoms attributable to diabetic peripheral neuropathy in the bilateral upper extremities and that the Veteran's diabetic peripheral neuropathy limited repetitive neck activity.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (emphasizing that "a medical opinion must contain clear conclusions and supporting data, as well as 'a reasoned medical explanation' connecting the two").  Here, the examination is insufficient to inform the Board whether a bilateral upper extremity neurological disability is insufficient for adjudication.

In light of the above, additional development is required.  On remand, the examiner should determine whether any cervical spine disability is proximately due to or aggravated by the Veteran's service connected lumbar spine disability.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's presumed exposure to Agent Orange during service caused or resulted in his current bilateral upper extremity neurological disability, including whether such neurological disability can at least as likely as not be accurately characterized as diabetic peripheral neuropathy associated with a diagnosis of diabetes mellitus, and if not whether such characterization in the August 2015 VA examination was appropriate. 

Finally, outstanding treatment records must be obtained and associated with the claims file, to include VA treatment and private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim. 

3.  Thereafter, forward the Veteran's claims file to the clinician who provided the July 2016 medical opinion (or a suitable substitute if that clinician is not available) for an addendum opinion to determine the etiology of the Veteran's cervical spine disability and bilateral upper extremity neurological disability.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions:

a)  Identify any cervical spine disability and bilateral upper extremity neurological disability present from July 2011, even if such disability has subsequently resolved. 

b)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any cervical spine disability, to include degenerative joint disease of the cervical spine, cervical radiculopathy, and herniated nucleus pulposus at C6 and C7, is proximately due to or the result of his service-connected lumbar spine disability.  

c)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any cervical spine disability, to include degenerative joint disease of the cervical spine, cervical radiculopathy, and herniated nucleus pulposus at C6 and C7, is aggravated beyond its natural progress by his service-connected lumbar spine disability. 

If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

d)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral upper extremity neurological disability, to include cervical radiculopathy and peripheral neuropathy, had its onset during or was incurred as a result of presumed herbicide exposure in the Republic of Vietnam.

In providing this opinion, the examiner should explain a perceived discrepancy in the August 2015 examination report as to whether such upper extremity neurological disability can be accurately characterized as diabetic peripheral neuropathy associated with a diagnosis of diabetes mellitus, or whether this was a description of a disease process separate and apart from diabetes, or if not whether such characterization in the August 2015 VA examination was appropriate.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




